OX PETITIOX EOB BEHEABIXG.
Ebazek, J.
In considering the application for a rehearing, we have not thought it necessary or useful to re-examine the doctrine declared in the original opinion, and in the former case of Deardorff v. Foresman. That subject had been examined by all the judges in consultation,to the extent of a critical inspection (to a considerable extent repeated) of the eases cited, and of those referred to by all other courts as supporting the ruling of this court in this cause when formerly here. The result has been, not only a clear conviction on the part of the whole bench, as expressed in the opinions in this and the Deardorff case, but also a wonder how, upon a thorough examination of the subject, any other conclusion could be arrived at.
A suggestion in the petition for rehearing seems to call for notice. It is, that the estoppel was not pleaded. But it could not properly be pleaded. The answers were mere denials, direct or argumentative, of the execution of the bond, aud no reply was necessary or proper. The estoppel could not be pleaded, and might properly gain evi*88denee. Indeed, the facts creating it were put in evidence by the appellees themselves.
G. Holland and G. G. Binkley, for appellant.
L. Barbour, J. _D. Howland, and H. G. Hanna, for appellees.
Petition overruled.